The plaintiff in error, hereinafter called defendant, was convicted in the county court of Comanche county on a charge of having possession of intoxicating liquor, and his punishment fixed at a fine of $300 and to be confined in the county jail for 90 days.
The state procured a search warrant upon an affidavit insufficient upon its face to authorize the issuance of the warrant or the search and seizure thereunder.
Where the only evidence offered by the state is obtained by an illegal search and seizure because the affidavit for the search warrant is insufficient on its face, the cause will be reversed.
For the reasons stated, the cause is reversed.